Citation Nr: 0824210	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-01 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right leg disability.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1995 to 
January 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a right leg 
disability (claimed as right leg pain).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran contends that he has a right leg disability 
(claimed as right leg pain), which had its onset during 
service.  Specifically, the veteran claims that he injured 
his right leg during basic training exercises.  According to 
the veteran, he sought medical treatment for his right leg 
injury during service and had his leg X-rayed, but was never 
given an explanation of what was wrong.  He further states 
that he was discharged from service in January 1996 because 
of a pre-existing right hip condition.  Although the veteran 
acknowledges that he fractured his right hip two years before 
entering service, he maintains that he never had a problem 
with his right leg until his in-service injury, and that his 
leg has continued to bother him every since.  

The veteran's service treatment records show that in November 
1995, the veteran was treated for complaints of right hip and 
groin area pain.  His service treatment records from that 
time noted a history of right hip pain, which prevented the 
veteran from driving and resulted in a decreased range of 
motion.  It was further noted that two years before entering 
service, the veteran had fractured his right hip while 
playing football and had undergone surgery and had a pin 
inserted in his hip to repair the fracture.  The record 
thereafter shows that the veteran was discharged after it was 
determined that he had a pre-existing hip condition that 
rendered him unfit for military service.  

The veteran's post-service medical records reflect ongoing 
treatment for right leg problems.  Specifically, private 
treatment records dated from March 2001 to October 2001 show 
complaints of numbness, coldness, pain, and swelling in the 
right leg and knee, with pain radiating down to the foot.  
Those records also contain clinical findings of tenderness at 
the right patella, but with full range of motion and 
neurovascular intactness.  The impression was right knee 
patella tendonitis.  Additionally, medical records from that 
time period note increased insertial activity of the right 
anterior tibialis muscle.  However, no evidence of peripheral 
neuropathy or other neural abnormalities are shown.  
Subsequent medical records dated from January 2004 to 
September 2004 include X-rays taken of the veteran's lower 
extremities showing residuals of an old hip fracture of the 
right femoral neck, with the screw still in place as a result 
of surgery.  Those medical records also contain diagnoses of 
sciatica, and muscle spasms, and findings that the veteran's 
right leg pain is due to neurological deficits from the 
lumbar region.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. §  
5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In a claim for service connection, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits 
still triggers the duty to assist if it indicates that the 
veteran's condition may be associated with service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 
C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).  

In this case, the veteran has not yet undergone a VA 
examination to determine the etiology of any right leg 
disability.  Given that the evidence of record reflects 
complaints of and treatment for right hip and groin pain in 
service, and a post-service clinical impression of right knee 
tendonitis and ongoing treatment for right leg problems 
within a few years after the veteran's discharge, it is 
unclear to the Board whether the veteran has right leg 
problems that were incurred in service.  For this reason, the 
Board finds that remand for an etiological examination and 
opinion is necessary in order to fairly address the merits of 
the veteran's claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA joints 
examination with the appropriate 
specialist.  The claims folder should be 
made available to and be reviewed by the 
VA examiner, and the examination report 
should reflect that the claims folder was 
reviewed.  In ascertaining the likely 
etiology of the veteran's right leg 
disability, the examiner should 
specifically consider the veteran's 
service treatment records reflecting his 
complaints and treatment for right hip and 
groin pain in November 1995, and his post-
service medical treatment records showing 
a clinical impression of right knee 
tendonitis and ongoing treatment for right 
leg problems.  The examiner should comment 
on whether it is as likely as not (50 
percent probability or greater) that the 
veteran has a current right leg disability 
was incurred in service.  A rationale for 
the opinion must be provided.  The 
examiner should reconcile the opinion with 
all other clinical evidence of record.

2.  Then, readjudicate the veteran's 
claim.  If the decision remains adverse to 
the veteran, issue a supplemental 
statement of the case.  Allow the 
appropriate time for response.  Then, 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



